UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6100


VINNIE DUNNELL WILLIAMS,

                Petitioner - Appellant,

          v.

R. A. PURDUE,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cv-00065-GMG-JSK)


Submitted:   May 17, 2013                     Decided:   May 23, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vinnie Dunnell Williams, Appellant Pro Se.        Helen Campbell
Altmeyer,   Jarod   James   Douglas,  Assistant   United  States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vinnie Dunnell Williams, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.             We have reviewed the record

and find no reversible error.               Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.           Williams v. Purdue, No. 3:12-cv-

00065-GMG-JSK (N.D. W. Va. Jan. 18, 2013).                    We dispense with

oral   argument   because      the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2